Exhibit 10.7

COMPASS MINERALS INTERNATIONAL, INC.
2020 INCENTIVE AWARD PLAN



PERFORMANCE STOCK UNIT AWARD GRANT NOTICE
Total Shareholder Return (TSR) Performance Criteria
Compass Minerals International, Inc., a Delaware corporation (the “Company”),
hereby grants to the participant listed below (the “Participant”) the
performance stock units (the “PSUs”) described in this Performance Stock Unit
Grant Notice (this “Grant Notice”), subject to the Compass Minerals
International, Inc. 2020 Incentive Award Plan (as amended from time to time the
“Plan”) and the Rules, Policies and Procedures for Equity Awards Granted to
Employees, effective as of May 15, 2020 (the “Rules”), each of which is
incorporated into this Grant Notice by reference. Capitalized terms not
specifically defined in this Grant Notice have the meanings specified in the
Plan or the Rules, as applicable. In addition, the PSUs are subject to the
Company’s Compensation Clawback Policy, dated February 2016, and any successor
policy thereto (the “Clawback Policy”). This Grant Notice will constitute an
“Award Agreement” under the terms of the Plan.
Participant:
_______________________Grant Date:_______________________Number of
PSUs:_______________________Vesting Schedule:
Subject to achievement of the Performance Criteria set forth below, and subject
to the Rules, the PSUs will vest on [to be specified in individual grant
notices] ([the] [each, a] “Vesting Date”).
Dividend Equivalents:
Participant will be entitled to receive Dividend Equivalents (as such term is
defined in the Plan) in accordance with the terms set forth in the Rules.
Payment:
Subject to the Rules, the Participant will receive a number of shares of Common
Stock (in either certificate or book entry form) equal to the number of PSUs
with respect to which the Performance Criteria have been satisfied within 45
days following [the Vesting Date] [[and vesting on such Vesting Date] (but in no
event prior to the date the Compensation Committee of the Company’s Board of
Directors determines the extent to which the Performance Criteria has been
satisfied); provided, however, that if the Participant’s incurs a Termination of
Service prior to [the] [any] Vesting Date under circumstances that entitle the
Participant to payment under the Rules, then the time of payment and the number
of shares that the Participant will receive will be determined in accordance
with the Rules. For the avoidance of doubt, if the Participant incurs a
Termination of Service on or following any Vesting Date but prior to the date
the Compensation Committee of the Company’s Board of Directors determines the
extent to which the Performance Criteria have been satisfied, the Participant
will be eligible to receive a payment of shares of Common Stock hereunder with
respect to the PSUs that became vested on such Vesting Date, to the extent
earned hereunder.





--------------------------------------------------------------------------------




Performance Period and
Performance Criteria:
The Company must achieve the following:
Performance PeriodrTSR Performance Criteria[_____]The PSUs earned for the
Performance Period will be
based on the Company’s total shareholder return
(“TSR”) compared to the TSR of the companies
comprising the Company’s peer group (as approved by
the Compensation Committee of the Company’s Board
of Directors) over such Performance Period.Benchmarking
RankingPercentage of PSUs
Earned[_____][_____]Benchmark and earned percentages will be interpolated on a
straight line basis



By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Clawback Policy and the Rules. Participant has
reviewed the Plan, this Grant Notice, the Clawback Policy and the Rules in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice, the Clawback Policy and the Rules. If there is any conflict
between the terms and conditions of this Grant Notice and the Rules, the Rules
will control. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Compensation Committee of the
Company’s Board of Directors upon any questions arising under this Grant Notice,
the Plan, the Clawback Policy and the Rules.

COMPASS MINERALS INTERNATIONAL, INC.PARTICIPANTBy:Name:Participant Name:Title:


